      Case 1-19-47316-cec             Doc 15       Filed 12/24/19    Entered 12/24/19 12:28:36




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                              Chapter 7

        BALGOBIN RATTAN,                                            Case No. 19-47316-cec

                                             Debtor.
----------------------------------------------------------X

        PLEASE TAKE NOTICE that upon the attached application of the Debtor Balgobin

Rattan (the “Debtor”) by and through his attorney Joseph Y. Balisok, Esq., will move this Court

at the United States Bankruptcy Court, Eastern District of New York, 271-C Cadman

Plaza East, Brooklyn, New York 11201, Courtroom 3529, on February 6, 2020, at 12:00 P.M., or

as soon as counsel may be heard, for an order pursuant to 11 U.S.C. § 105(a), General Order No.

582 Amending General Order No. 543, directing Debtor and Secured Creditor Deutsche Bank to

enter into loss mitigation regarding loan number ending in 7297 held against the property located

at 503 Hegeman Ave, Brooklyn, NY 11207, together with such other and further relief as this

Court deems just and proper.


Dated: Brooklyn, New York                            /s/ Joseph Y Balisok
       December 24, 2019                             Joseph Y. Balisok
                                                     Balisok & Kaufman PLLC
                                                     251 Troy Avenue
                                                     Brooklyn, NY 11233
                                                     Telephone:    (718) 928-9607
                                                     Facsimile:    (718) 534-9747
                                                     joseph@lawbalisok.com
      Case 1-19-47316-cec             Doc 15       Filed 12/24/19    Entered 12/24/19 12:28:36




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                              Chapter 7

        BALGOBIN RATTAN,                                            Case No. 19-47316-cec

                                             Debtor.
----------------------------------------------------------X

                                     AFFIRMATION IN SUPPORT

TO:     THE HONORABLE CARLA E. CRAIG,
        UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW the Debtor, by and through undersigned counsel, and moves the Court,

pursuant to 11 U.S.C. § 105(a), General Order No. 582 Amending General Order No. 543,

directing Debtor and Secured Creditor Deutsche Bank National Trust Company (“Deutsche

Bank”) to enter into loss mitigation regarding loan number ending in 7297 held against the

property located at 503 Hegeman Ave, Brooklyn, NY 11207 (the “Property”), represents as

follows:

    1. The Debtor filed a voluntary petition for relief under the provisions of 11 U.S.C. Chapter

7 on December 4, 2019.

    2. The Debtor is the owner and resides at the property located at 503 Hegeman Ave,

Brooklyn, NY 11207 (the “Property”).

    3. Deutsche Bank holds a mortgage against the Property with a loan number ending in 7297.

    4. Upon information and belief, Debtor has not been denied loss mitigation within the one

year prior to the current request.

    5. The Debtor desires to enter into a short sale of his property.

    6. Based upon the above, it is respectfully requested that an Order be issued directing

Debtor and Secured Creditor to enter into loss mitigation for the aforementioned loan.
      Case 1-19-47316-cec        Doc 15     Filed 12/24/19      Entered 12/24/19 12:28:36




7.     No prior application has been made by the Debtor for the relief requested herein.

       WHEREFORE, Debtor respectfully requests that an Order directing the Debtor and

Secured Creditor Deutsche Bank to enter into loss mitigation regarding loan number ending in

7297 held against the property located at 503 Hegeman Ave, Brooklyn, NY 11207, together with

such other and further relief as this court deems just and proper.


Dated: Brooklyn, New York                     /s/ Joseph Y Balisok
       December 24, 2019                      Joseph Y. Balisok, Esq.
                                              BALISOK & KAUFMAN PLLC
                                              251 Troy Avenue
                                              Brooklyn, NY 11233
                                              Telephone:    (718) 928-9607
                                              Facsimile:    (718) 534-9747
                                              joseph@lawbalisok.com
     Case 1-19-47316-cec        Doc 15     Filed 12/24/19     Entered 12/24/19 12:28:36




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                         :
                                                               : Case No.: 19-45413-cec
         WILFRIDO SAQUINAULA                                   :
                                                               : Chapter 13
                                    Debtor.                    :
---------------------------------------------------------------x
                                       CERTIFICATE OF SERVICE

STATE OF NEW YORK             )
                              ) ss: Brooklyn
COUNTY OF KINGS               )

       I, Joseph Y. Balisok, hereby declare, under penalty of perjury under the laws of the

United States of America, and pursuant to 28 U.S.C. § 1746, that on Tuesday, December 24,

2019, I caused to be served a copy of the 1) NOTICE OF APPLICATION 2)

AFFIRMATION IN SUPPORT, by regular mail upon each of the parties listed on the service

list below by depositing true copies of same in sealed envelopes, with postage pre-paid thereon,

in an official depository of the United States Postal Service within the Borough of Brooklyn,

City and State of New York.


Dated: Brooklyn, New York                      /s/ Joseph Y Balisok
       December 24, 2019                       Joseph Y. Balisok
                                               Balisok & Kaufman PLLC
                                               251 Troy Avenue
                                               Brooklyn, NY 11233
                                               Telephone:    (718) 928-9607
                                               Facsimile:    (718) 534-9747
                                               joseph@lawbalisok.com
     Case 1-19-47316-cec        Doc 15   Filed 12/24/19   Entered 12/24/19 12:28:36




                                         Service List

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Chapter 7 Trustee
David J. Doyaga, Esq.
26 Court St #1601
Brooklyn, NY 11242

Deutsche Bank National Trust Company
Attn: President
345 Park Ave
New York, NY 10154-0004

Bank of America, N.A.
Attn: President
100 N. Tryon St.
Charlotte, NC, 28255

Bank of America, N.A.
c/o Shapiro, DiCaro & Barak, LLC
Nicole DiStasio
175 Miles Crossing Blvd.
Rochester, NY 14624
